DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 12/29/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,265,073 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments have overcome the prior art rejections in the previous Office Action, and there is no other art of record, alone or in combination, that reads on the claims as amended.  
With respect to claim 21 and Williamson, the second staple must be the transverse staple since the claim requires that the second staple is angled relative to the first staple crown and the centerline of the jaw.  However, Williamson’s driver cam is not connected to each of the first and second staple drivers while the first and second staples are deployed.  Rather, the second staple is deployed separately and after the first staple is deployed as the second staple (see Col. 5, line 65 – Col. 6, line 17).  Accordingly, the claim amendment overcomes Williamson, and there is no apparent reason or motivation to modify Williamson to arrive at the claimed invention without impermissibly modifying the principle of operation of Williamson.  Similarly with respect to claim 21 and Hahnen, the amendment distinguishes because Hahnen’s disclosure fails to teach or suggest that the driver cam is connected to each of the first and second staple drivers while the first and second staples are deployed.
With respect to claim 39 and Morgan, the claim has been amended so that the third staple crown is angled relative to the centerline and angled relative to the first and second staple crowns, where the claim specifies an arrangement and orientation of the first, second, and third staples.  The previous interpretation of Morgan, which read on the claim, cannot also have the third staple angled relative to the first and second staple crowns, since as shown in the Examiner’s diagram on page 8 of the previous Office Action, the third staple crown is not angled relative to the first and second staple crowns. Accordingly, the claim amendment overcomes Morgan, and there is no apparent reason or motivation to modify Morgan to arrive at the claimed invention without impermissibly modifying the principle of operation of Morgan.
With respect to claim 40 and Morgan, the claim has been amended to recite that the first jaw has a distal end jaw portion defining a distal width transverse to the centerline and the first staple pocket defines a pocket width in the distal end jaw portion such that the pocket width of the first pocket is larger than the distal width of the distal jaw end portion.  Morgan fails to teach or suggest this limitation, and there is no apparent reason to modify Morgan to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN L DAVID/Primary Examiner, Art Unit 3771